DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 11-17, and 19-22 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kwon (WO 2017/146364 or US Pub 2019/0059853 –both cited by applicant, with references base to the US Pub).
Re claims 1, 16, 19: Kwon discloses an ultrasonic probe comprising: 
a transducer including a piezoelectric layer for generating an ultrasonic signal and including a lens provided to transmit the ultrasonic signal to the outside [0051-0052; see transducer 23 with piezo layer 231 and lens 22]; 
a case accommodating the transducer and having an opening at one side so that the lens is brought into contact with an external target object [figs 2-5 and 0050; see case 20]; and 
a buffer member provided along a circumference of the transducer to protect the transducer from external impact and disposed between the case and the transducer [0088-0092; see buffer member 5 as a protective member along the circumference of the transducer 23], wherein the buffer member includes a buffer space inside the buffer member and along a circumference of the transducer to cover a side surface of the lens and buffer membrane to cover the buffer space, the membrane including a first portion between the buffer space and the case and a second portion between the buffer space and the transducer [0088-0092, Figs 9, 10; see the buffer space 51 inside a buffer membrane 52, which has a first portion between the buffer space and case (i.e. the portion filling the outer side of 51) and a second portion between the buffer space and transducer (i.e. the portion filling the inner side of 51).
The transducer also includes a handle connected to one side of the case (Figure 2; see handle portion of 21) and wherein a first buffer part is provided along a side surface of the transducer to form a loop and a second buffer part is disposed between the case and the transducer and is provided on a portion of the first buffer (Figures 9, 10; see the portions 51 and 52 forming a bending loop shape with both being between the case 20 and transducer 23).
Re claim 2: The transducer further includes a piezoelectric layer positioned adjacent to the lens and provided to generate the ultrasonic signal, and the buffer member is disposed between the case and the piezoelectric layer (Fig 10, 0051; see the piezo layer 231 that is adjacent to the lens 22 wherein the buffer member 5 is between the case 20 and lens 22).
Re claims 3, 4: The buffer member is provided along a circumference of the piezoelectric layer to cover entire side surfaces the piezoelectric layer (Fig 10; see buffer member 5 disposed along the outer circumference side surfaces of the transducer).
Re claims 7, 17: The buffer member includes a first buffer part provided along a circumference of the transducer and to cover entire side surfaces and a second buffer part provided on a portion of the first buffer part (Figs 9, 10; see first buffer part (portions of 51) and second buffer part (portions of 52)).
Re claim 9: The buffer space filled with a material different than that of the membrane [0076, 0077, 0089; see the materials of the blocking and absorbing members which corresponds to buffer portions 51, 52] 
Re claims 11, 13: A plurality of the second buffer parts are provided, and the first buffer part includes a plurality of first cushion portions provided between the plurality of second buffer parts and a first pressure portion disposed adjacent to the first cushion portion, wherein the cushion portions and pressure portions are alternatively arranged (Figure 9; see first cushions parts as different portions of component 51 and see first pressure portions as portions of component 52 alternatively arranged, wherein these components inherently function to cushion or provide impact protection and exert pressure as a structure, respectively).
Re claim 12: The volume of the first cushion portion is larger than the volume of the first pressure portion (Figure 9; see parts of component 51 being larger than parts of component 52).
Re claim 14: A second buffer part includes a second cushion portion having a larger volume than the volume of the first buffer part, and a second pressure portion disposed between the first buffer part and the second cushion portion (Figure 9; see portions of 52 as cushion portions with larger volume that the first buffer (portions of 51) and second pressure portion between the first buffer part and second cushion).
Re claim 15: The volume of the second pressure portion is smaller than the volume of the second cushion portion (Figure 9; see the portion of 51 with its smaller volume).
Re claim 20: The first buffer part includes a first cushion portion positioned between the lens and the handle, and a first pressure portion disposed adjacent to the first cushion portion and having a volume smaller than a volume of the first cushion portion, and the second buffer part includes a second cushion portion positioned between the first buffer part and the handle, and a second pressure portion disposed adjacent to the second cushion portion and having a volume smaller than a volume of the second cushion portion (Figures 9, 10; see first cushions parts as different portions of component 51 and see first pressure portions as portions of component 52 with a smaller volume, and see the another portion of 52 with its smaller volume).
Re claims 21, 22: The transducer 23 is spaced from the buffer space (Fig 10; see the space 51 with portions spaced from the transducer 23).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to claim 1, in view of Kim et al (US Pub 2016/0151044 –cited by applicant).
Re claims 5, 6: Kwon discloses all features including a lens made of soft material and a buffer made of a harder material [0059, 0076, 0077], but does not disclose a case material such that the buffer is less hard than the case and harder than the lens. However, Kim teaches an ultrasound probe including a lens material that is softer than a case 50 material [0095; see the softer lens material], wherein a softer material is a more elastic material. It would have been obvious to the skilled artisan to modify Kwon, to incorporate a case material that has a greater hardness than that of a buffer and lens and an elasticity that is lower, as such is a known material for the case of an ultrasound probe and such would enable the internal components of the probe to be protected from external impact.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to claim 9, in view of Takeshi (JP 2009142555 –cited by applicant).
Re claim 10: Kiyose discloses all features except that the buffer space is filled with a fluid. However, Takeshi teaches of an ultrasound probe with a space filled with liquid (Abstract; see the liquid 20 within a space surrounding the transducer]. It would have been obvious to the skilled artisan to modify Kwon, to fill the space with fluid as taught by Takeshi, in order to facilitate a user knowing that a probe has fallen and has formed a crack in the housing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-17, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793